Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
The Information Disclosure Statement (IDS) filed 27 February 2020 has been entered. Applicant’s amendment of the claims filed 30 November 2021 has been entered.

Election/Restriction
In the reply received on 30 November 2021, Applicant elected, without traverse, of Group VIII, claims 43-57, drawn to an isolated nucleic acid molecule comprising a nucleic acid sequence encoding an antibody or antigen-binding fragment thereof that specifically binds to human IL-25, a composition comprising the nucleic acid molecule, an expression vector and an isolated host cell comprising the nucleic acid molecule, and a method of producing an anti-IL-25 antibody or antigen-binding fragment thereof comprising recombinant expression of the nucleic acid molecule, wherein the antibody or antigen-binding fragment thereof comprises a set of six complementarity determining regions (HCDR1, HCDR2, HCDR3, LCDR1, LCDR2, and LCDR3) contained within a heavy chain variable region (HCVR)/ light chain variable region (LCVR) amino acid sequence pair of SEQ ID NOs: 114/122.
Claims 1-42 are cancelled. Claims 43-57 are pending and under examination.

Information Disclosure Statement


Specification
The disclosure is objected to because of the following informalities:
U.S. Application No. 15/805,584 is now patented (U.S. Patent No. 10,640,558). The first paragraph of the specification (the section of “CROSS-REFERENCE TO RELATED APPLICATIONS”) should be updated accordingly.
Appropriate correction is required.

Claim Objections
Claims 43, 44 and 46-49 are objected to because of the following informalities:
Claims 43, 44 and 46-49 recite nonelected inventions, i.e., other non-elected HCVR/LCVR pairs or sets of six CDRs.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 45 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 45 recites “wherein the nucleic acid molecule encodes an antibody or antigen-binding fragment thereof that comprises an HCDR1 comprising the amino acid sequence of SEQ ID NO: 116, an HCDR2 comprising the amino acid sequence of SEQ ID NO: 118, an HCDR3 comprising the amino acid sequence of SEQ ID NO: 120, an LCDR1 comprising the amino acid sequence of SEQ ID NO: 124, an LCDR2 comprising the amino acid sequence of SEQ ID NO: 126, and an LCDR3 comprising the amino acid sequence of SEQ ID NO: 128.” The claim fails to further limit claim 44 because other CDR sets recited in claim 44 do not belong to the present invention.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 43-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16-19 of U.S. Patent No. 9,840,557, in view of Yarranton et al. (U.S. Patent No. 5,015,573; Date of Patent: May 14, 1991).
Claim 1 of the ‘557 patent recites “An isolated antibody or antigen-binding fragment thereof that specifically binds human interleukin-25 (IL-25), wherein the antibody or antigen-binding fragment thereof comprises three heavy chain complementarity determining regions (HCDRs) contained within a heavy chain variable region (HCVR) comprising the amino acid sequence of SEQ ID NO: 114 and three light chain complementarity determining regions (LCDRs) contained within a light chain variable region (LCVR) comprising the amino acid sequence of SEQ ID NO: 122.” The claims of the ‘557 patent differ from the instant claims in that the instant claims are drawn to a nucleic acid molecule comprising a nucleic acid sequence encoding the prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a nucleic acid molecule based on genetic codon and use the recombinant DNA technology taught by Yarranton to make the antibody or antigen-binding fragment thereof claimed in the ‘557 patent. One of ordinary skill in the art would have been motivated to do so and have a reasonable expectation, because Yarranton teaches the use of recombinant DNA technology to produce proteins.

Additional References, Cited as of Pertinent Art
McKenzie et al. (US 2010/0129380 A1, Pub. Date: May 27, 2010) teaches humanized antibodies that bind human IL-25 [0017]. McKenzie also teaches an isolated nucleic acid encoding the antibody, vectors comprising the nucleic acid, and a method of expressing the nucleic acid in a host cell to produce the antibody [0018]. McKenzie, however, does not teach the antibody or antigen-binding fragment thereof comprising 
Similarly, Almagro et al. (US 2011/0318353 A1, Pub. Date: Dec. 29, 2011, issued as U.S. Patent No. 8,785,605 B2, Date of Patent: Jul. 22, 2014) teaches humanized antibodies that bind human IL-25 ([0009-0011]). Almagro also teaches an isolated nucleic acid which comprises a nucleotide sequence encoding the antibody, an expression vector and a host cell carrying the nucleotide sequence, and a method of recombinant expression for producing the antibody [0012] [0013]. Almagro, however, does not teach the antibody or antigen-binding fragment thereof comprising the set of six CDRs within the HCVR/LCVR amino acid sequence pair of SEQ ID NOs: 114/122 recited in the instant claims.

Conclusion
NO CLAIM IS ALLOWED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        March 9, 2022